DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10,920,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a vulcanizable composition comprising 100 pbw a hydrogenated nitrile rubber having 10% or less residual double bonds, 50-100 pbw calcined kaolin, 1-20 pbw at least one peroxide and 10-30 pbw basic sodium silicate. US ‘036 recites amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and US ‘036 suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of US ‘036. See MPEP 2123.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite a method of using a vulcanizable composition (claim 1) or a method of using a vulcanizate (claim 13). However, claims 1 and 13 fail to recite a method step. Attempts to claim a process without setting forthany steps involved raises an issue of indefiniteness. See MPEP 2173.05(q). Therefore, claims 1, 13 and all dependent claims are indefinite.
Claims 14-15 recite preferably. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerin (US 2004/0110888).
Guerin teaches an Example 22 having 100 pbw HNBR having less than 0.9% residual double bonds, 30 pbw kaolin clay, and 11 pbw vulcup 40KE (Tables 1, 13) which is a 2,2'-bis(tert-butylperoxy di-isopropylbenzene) (¶ 91). No carbon black is present in Example 22. The composition is mixed together and vulcanized (¶ 75). Guerin teaches the polymer contains 15-60 wt% repeat units derived from nitriles (¶ 15) which anticipates the claimed range. Guerin does not teach silanizing the kaolin clay, therefore, the kaolin clay is unsilanized. Kaolin clay is a mineral alumina silicate.
To the extent that claims 9-10 recite a component that is optionally present, Guerin reads on the embodiment where the amount of basic silicate is 0 pbw. 
Guerin does not explicitly recite for the production of a vulcanizate in contact with blow by gas, EGR gas, or motor oil. However, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerin (US 2004/0110888).
The discussion with respect to Guerin above is incorporated herein by reference.
Guerin teaches the copolymer may contain 1-10 wt% of unsaturated carboxylic acids (¶ 16) which reads on claim 4. Guerin does not present an explicit example using a carboxylic acid. However, it would have been obvious to one of ordinary skill in the art to use a carboxylic acid because Guerin teaches carboxylic acids may be used (¶ 16) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
The amounts taught by Guerin overlap the claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Guerin suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Guerin. See MPEP 2123.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBarge (US 2004/0065197) in view of Guerin (US 2004/0110888).
LaBarge teaches an air cleaner assembly (abstract) for reducing pollutants from an engine (¶ 4) which come into contact with blow by gasses (¶1-2) and contains a retainer which may be formed from HNBR (¶ 17). The retainer corresponds to the claimed gasket or hose.
LaBarge does not explicitly recite the retainer is formed from the claimed composition.
However, Guerin teaches HNBR compositions and vulcanizates of the HNBR compositions which are used as seals, hoses and gaskets (¶ 77). Guerin teaches an Example 22 having 100 pbw HNBR having less than 0.9% residual double bonds, 30 pbw kaolin clay, and 11 pbw vulcup 40KE (Tables 1, 13) which is a 2,2'-bis(tert-butylperoxy di-isopropylbenzene) (¶ 91). No carbon black is present in Example 22. The composition is mixed together and vulcanized (¶ 75). Guerin teaches the polymer contains 15-60 wt% repeat units derived from nitriles (¶ 15) which anticipates the claimed range. Guerin does not teach silanizing the kaolin clay, therefore, the kaolin clay is unsilanized. Kaolin clay is a mineral alumina silicate.
It would have been obvious to one of ordinary skill in the art to use the compositions of Guerin because it has a low viscosity and is idealy suited for molding technology and is easily vulcanized (¶ 76) and can be used without a plasticizer which gives improved unagedphysical properties such as compressive stresss relaxation (¶ 123-124).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradelle (US 2008/0277879) in view of Guerin (US 2004/0110888).
Pradelle teaches a gasket (abstract) which is suitable for blow by gas (¶ 74) adn can be formed from HNBR (¶ 43).
Pradelle does not explicitly recite the gasket is formed from the claimed composition.
However, Guerin teaches HNBR compositions and vulcanizates of the HNBR compositions which are used as seals, hoses and gaskets (¶ 77). Guerin teaches an Example 22 having 100 pbw HNBR having less than 0.9% residual double bonds, 30 pbw kaolin clay, and 11 pbw vulcup 40KE (Tables 1, 13) which is a 2,2'-bis(tert-butylperoxy di-isopropylbenzene) (¶ 91). No carbon black is present in Example 22. The composition is mixed together and vulcanized (¶ 75). Guerin teaches the polymer contains 15-60 wt% repeat units derived from nitriles (¶ 15) which anticipates the claimed range. Guerin does not teach silanizing the kaolin clay, therefore, the kaolin clay is unsilanized. Kaolin clay is a mineral alumina silicate.
It would have been obvious to one of ordinary skill in the art to use the compositions of Guerin because it has a low viscosity and is idealy suited for molding technology and is easily vulcanized (¶ 76) and can be used without a plasticizer which gives improved unagedphysical properties such as compressive stresss relaxation (¶ 123-124).
Allowable Subject Matter
Claims 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 and 12 both recite details about component (b). Claim 7 recites unsilanized calcined kaolin having a specific surface area (N2 surface area) measured according to DIN ISO 9277 of less than 10 m2/g, containing at least 40 wt% of silicate (SiO2) and at least 10 wt% of alumina (A1203), based on the total amount of component (b), or a mixture of amorphous and cryptocrystalline silica and lamellar kaolinite having a BET surface area measured according to 2/g, an SiO2 content of 86 wt%, an A1203 content of 13 wt%, based on the total amount of unsilanized filler (b), and a pH of 6.5.
Claim 12 recites at least one calcined kaolin containing 50-60 wt% SiO2 and 34-45 wt% A1203, based on the total amount of component (b), having a pH in water (5 wt% in water) measured according to DIN ISO 787/9 of 6.5 + 0.5 and a surface area (BET) measured according to ISO 9277 of 8.5 m2/g, or of a mixture of amorphous and cryptocrystalline silica and lamellar kaolinite having a BET surface area of 8 m2/g, an SiO2 content of 86 wt%, an A12O3 content of 13 wt%, based on the total amount of component (b), and a pH of 6.5.
Guerin teaches using Satintone SP-33, which is a calcined kaolin having a specific surface area of 12.9 m2/g as evidenced by Mitsunaga (US 9,472,317), col. 28, ln. 60-62. Guerin provides no additional teachings for the kaolin used, including the specific surface area.
Jarus (US 2010/0036027) teaches a plastic article contiaing an elastomer and the kaolin clay filler Polestar 200R (Table 6) which contains the claimed properties. However, Jarus falls outside the scope of the claims because Jarus fails to teach a hydrogenated nitrile rubber or a peroxide compound.
Soddeman (US 2013/0029069) teaches HNBR compositions containing a filler (¶ 276-277) and peroxide (¶ 248-250). Soddeman fails to teach the residual double bond content of the HNBR. Additionally, Soddeman fails to teach a filler having the specific properties of claims 7 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764